Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Junqi Hang on 24 August 2022. 
The application has been amended as follows:  


In the claims: 
1. 	(Currently Amended)	A video decoding method, comprising: 
 	obtaining a bitstream including a plurality of coded frames of a video signal; 
 	decoding each of the plurality of coded frames into a plurality of super blocks and each of the plurality of super blocks into a plurality of residual blocks; 
 	recovering a coded block (CB) for each of the plurality of residual blocks based on multiple reference line intra prediction (MRLP) flags and reference samples included in each coded frame, wherein multiple reference lines are divided into above-side reference lines and left-side reference lines, and one above-side reference line and one left-side reference line are selected for intra prediction, wherein:  	
	each of the above-side reference lines and the left-side reference lines is identified by a second index number and the second index number sequentially increases in a direction facing away from a current CB; 
the above-side reference line immediately adjacent to the current CB is called the adjacent above-side reference line and other above-side reference lines are called non-adjacent above-side reference lines; [[and]] 
the left-side reference line immediately adjacent to the current CB is called the adjacent left-side reference line and other left-side reference lines are called non-adjacent left-side reference lines; and
the intra prediction is performed by: determining a first line of a super block is located inside the current CB; and excluding reference samples of the non-adjacent above-side reference lines for an intra prediction of the current CB, while including reference samples of the adjacent above-side reference line for the intra prediction of the current CB;
reconstructing each frame of the video signal by storing the recovered CB for each of the plurality of residual blocks in a frame buffer; and 
 	continuously outputting the reconstructed frames to restore the video signal.2. 	(Cancelled).
3. 	(Previously Presented)	The method according to claim 1, wherein selecting one above-side reference line and one left-side reference line for intra prediction includes:
selecting the adjacent above-side reference line and one of the left-side reference lines for intra prediction.
4. 	(Previously Presented)	The method according to claim 3, wherein: 
when reference samples are absent in any of the above-side reference lines or the left-side reference lines, a same reference sample padding process is used for both the above-side reference lines and the left-side reference lines.5. 	(Previously Presented)	The method according to claim 3, wherein: 
different smooth filters for the reference samples are used for different reference lines selected for intra prediction;
6.-7. 	(Cancelled).

8. 	(Previously Presented)	The method according to claim 1, wherein selecting one above-side reference line and one left-side reference for intra prediction includes: 
selecting one non-adjacent above-side reference line and one non-adjacent left-side reference line for intra prediction.9.-10. 	(Cancelled).11. 	(Previously Presented)	The method according to claim 1, wherein selecting one above-side reference line and one left-side reference for intra prediction includes: 
selecting one non-adjacent above-side reference line with a second index number r and one non-adjacent left-side reference line with the same second index number r for intra prediction; and 
determining values of reference samples of the non-adjacent above-side reference line with the second index number r by projecting positions of the reference samples of the adjacent above-side reference line to the non-adjacent above-side reference line with the second index number r in a direction of angular intra prediction.
12. 	(Previously Presented)	The method according to claim 11, wherein determining the values of the reference samples comprises: 
drawing parallel lines starting from integer positions of the reference samples of the above-side reference line with the second index number r in the direction of the angular intra prediction toward the adjacent above-side reference line.13. 	(Previously Presented)	The method according to claim 12, wherein determining the values of the reference samples further comprises: 
intercepting with the adjacent above-side reference line at fractional positions of the reference samples of the adjacent above-side reference line.14. 	(Currently Amended)	A video encoding method, comprising: 
obtaining a current frame of a video input; 
according to a nested multi-type tree coding block structure, dividing the obtained current frame into a sequence of super blocks, and splitting each super block into a plurality of coded blocks (CBs); 
using multiple reference line intra prediction (MRLP) to obtain a residual block for each CB and storing MRLP flags and reference samples of reference lines selected for intra prediction in a line buffer, wherein multiple reference lines are divided into above-side reference lines and left-side reference lines and one above-side reference line and one left-side reference are selected for intra prediction to minimize the size of the line buffer, wherein:  	
	each of the above-side reference lines and the left-side reference lines is identified by a second index number and the second index number sequentially increases in a direction facing away from a current CB; 
the above-side reference line immediately adjacent to the current CB is called the adjacent above-side reference line and other above-side reference lines are called non-adjacent above-side reference lines; [[and]] 
the left-side reference line immediately adjacent to the current CB is called the adjacent left-side reference line and other left-side reference lines are called non-adjacent left-side reference lines; and
the intra prediction is performed by: determining a first line of a super block is located inside the current CB; and excluding reference samples of the non-adjacent above-side reference lines for an intra prediction of the current CB, while including reference samples of the adjacent above-side reference line for the intra prediction of the current CB; and 
coding the current frame by using the residual block for each CB of the current frame to generate a bitstream including the coded residual block for each CB.15. 	(Cancelled).16. 	(Previously Presented)	The method according to claim 14, wherein selecting one above-side reference line and one left-side reference line for intra prediction includes:
selecting the adjacent above-side reference line and one of the left-side reference lines for intra prediction.
17. 	(Previously Presented)	The method according to claim 16, wherein: 
when reference samples are absent in any of the above-side reference lines or the left-side reference lines, a same reference sample padding process is used for both the above-side reference lines and the left-side reference lines.
18. 	(Previously Presented)	The method according to claim 16, wherein: 
different smooth filters for the reference samples are used for different reference lines selected for intra prediction.19.-20. 	(Cancelled).
21.	(Previously Presented)	The method according to claim 1, further comprising:
	identifying a top reference sample from the adjacent above-side reference line, the top reference sample being in a same column with a current pixel of the coding block;
	identifying a left reference sample from the adjacent left-side reference line, the left reference sample being in a same row with the current pixel;
	identifying a top-left reference sample, the top-left reference sample being a same row with the top reference sample and being in a same column with the left reference sample; and
	setting an average of the top reference sample, the left reference sample, and the top-left reference sample as a predictor of the current pixel of the coding block.

22.	(Currently Amended)	A video decoding apparatus, comprising: a memory storing computer program instructions; and a processor coupled to the memory and configured to execute the computer program instructions and perform:
obtaining a bitstream including a plurality of coded frames of a video signal; 
 	decoding each of the plurality of coded frames into a plurality of super blocks and each of the plurality of super blocks into a plurality of residual blocks; 
 	recovering a coded block (CB) for each of the plurality of residual blocks based on multiple reference line intra prediction (MRLP) flags and reference samples included in each coded frame, wherein multiple reference lines are divided into above-side reference lines and left-side reference lines and one above-side reference line and one left-side reference line are selected for intra prediction, wherein:  	
	each of the above-side reference lines and the left-side reference lines is identified by a second index number and the second index number sequentially increases in a direction facing away from a current CB; 
the above-side reference line immediately adjacent to the current CB is called the adjacent above-side reference line and other above-side reference lines are called non-adjacent above-side reference lines; [[and]] 
the left-side reference line immediately adjacent to the current CB is called the adjacent left-side reference line and other left-side reference lines are called non-adjacent left-side reference lines; and
the intra prediction is performed by: determining a first line of a super block is located inside the current CB; and excluding reference samples of the non-adjacent above-side reference lines for an intra prediction of the current CB, while including reference samples of the adjacent above-side reference line for the intra prediction of the current CB;
	reconstructing each frame of the video signal by storing the recovered CB for each of the plurality of residual blocks in a frame buffer; and 
 	continuously outputting the reconstructed frames to restore the video signal.

23.	(Cancelled).
	
24.	(Previously Presented)	The method according to claim 1, further comprising:
	in response to determining a non-adjacent left-side reference line is selected, disabling smooth filters for both the adjacent above-side reference line and the non-adjacent left side reference line; and
	in response to determining the adjacent left-side reference line is selected, disabling the smooth filters only for the adjacent left-side reference line but not for the  adjacent above-side reference line.

Allowable Subject Matter
Claims 2, 6-7, 9-10, 15, 19-20, 23 are canceled. 
Claims 1, 3-5, 8, 11-14, 16-18, 21-22, 24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Francis Geroleo/Primary Examiner, Art Unit 2485